El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
Nuestro análisis, razonamiento y decisión están enmar-cados en varios postulados medulares de la democracia, a *279saber: que nuestro sistema de gobierno es uno de ley y no de hombres; que la ley aplica a todos por igual; que nadie está por encima de ella, y que nuestro sistema judicial es de naturaleza adversativa.
En virtud de un cuidadoso análisis de las leyes aplica-bles y de los autos del caso resolvemos que: (1) El Fiscal Especial Independiente (en adelante F.E.I.) tiene jurisdic-ción para procesar únicamente por hechos ocurridos con posterioridad a la fecha de vigencia de la ley que lo creó, Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. sees. 99-99z); (2) actos ocurridos con anterioridad a la vigencia de la ley que creó el F.E.I. sólo pueden ser procesados por los Fiscales del Departamento de Justicia, y (3) en consecuen-cia, revocamos la resolución del Tribunal Superior, Sala de San Juan (Hon. Elpidio Batista, Juez), que desestimó todos los cargos imputados a los recurridos por falta de jurisdic-ción y devolvemos el caso al tribunal de instancia para la continuación del proceso contra éstos en aquellos cargos en que se determinó causa probable para arresto, los cuales están fundamentados en hechos ocurridos con anterioridad a la vigencia de la ley que creó el F.E.I.
La única controversia planteada ante este Foro, tanto por el Procurador General como por el Hon. Senador Roberto Rexach Benítez y la Srta. Ana M. Millán, es una li-mitada exclusivamente a determinar quién tiene jurisdic-ción para procesar a los imputados, si el Secretario de Justicia de P.R. (en adelante el Secretario) o el F.E.I., y sobre qué actos. Por consiguiente, no podemos adjudicar (a iniciativa nuestra) si la acusación sometida contra el Hon. Senador Roberto Rexach Benítez constituye un procesa-miento selectivo por razones políticas.
p — i
Delimitada así la encomienda, no estamos pasando jui-cio sobre los méritos o deméritos de los cargos imputados, o *280de las posibles defensas afirmativas que frente a éstos ten-gan los recurridos en la etapa en que se encuentran los procedimientos.
Sería a destiempo cualquier expresión a iniciativa nues-tra en cuanto a los señalamientos sobre alegado discrimen o persecusión política según sostiene la opinión disidente del compañero Juez Asociado Señor Rebollo López.
La fiscalización o procesamiento criminal selectivo es materia de una defensa afirmativa a alegarse y probarse por el imputado en el foro de instancia, que conlleva establecer un efecto discriminatorio en la aplicación de la ley a su caso y que el proceso en su contra fue motivado por esas razones. Wayte v. United States, 470 U.S. 598 (1985); Notas, Executive Targeting of Congressmen as a Violation of the Arrest Clause, 94 Yale L.J. 647 (1985); Anotación, What Constitutes such Discriminatory Prosecution or Enforcement of Laws as to Provide Valid Defense in Federal Criminal Proceedings, 45 A.L.R. Fed. 732 (1979); Anotación, What Constitutes such Discriminatory Prosecution or Enforcement of Laws as to Provide Valid Defense in State Criminal Proceedings, 95 A.L.R.3d 280 (1979).
El caso de autos se encuentra en la etapa inicial preli-minar sin haberse levantado (mucho menos probado) un señalamiento específico sobre persecución política o proce-samiento selectivo. Por ello no ha sido adjudicado por el foro de instancia y no puede ser adjudicado por este Tribunal. Este razonamiento y resultado fue el mismo uti-lizado por el compañero Juez Asociado Señor Rebollo López en su opinión disidente en el caso Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 170 (1984), al expresar lo que a continuación citamos literalmente:
Por último, y en vista de todo lo anteriormente expresado, somos del criterio de que en esta etapa de los procedimientos es total y completamente improcedente no sólo que este Tribunal se exprese sobre la corrección o incorrección de las determina-*281ciones fiscales realizadas en el presente caso por el Departa-mento de Hacienda de Puerto Rico, sino que es igualmente im-procedente que nos expresemos sobre si la “prueba ofrecida” por el demandante en apoyo de su alegación de persecución política es suficiente o no y cuáles deben ser las consecuencias de ello en la alternativa de que se concluyera que efectivamente hubo dis-crimen político. Es obvio que en estos momentos no estamos en la mejor posición para pasar juicio sobre ello. No debemos pre-juzgar las cuestiones en controversia. Debemos recordar que nuestra función es eminentemente revisora y el presente caso no ha sido dilucidado en los méritos.
Por otra parte, la prominencia pública del acusado y el hecho de que sea miembro de una minoría, o la supuesta ausencia de acusación a otros supuestos violadores, de por sí, tampoco nos permite pasar juicio sobre la alegación de discrimen traída por la opinión disidente. Cf. United States v. Diggs, 613 F.2d 988 (Cir. D.C. 1979), cert. denegado, 446 U.S. 982 (1980); Commonwealth v. Beneficial Finance Co., 275 N.E.2d 33 (1971); State v. Gilbert, 736 P.2d 857 (Idaho 1987); Anotación, What Constitutes such Discriminatory Prosecution or Enforcement of Laws as to Provide Valid Defense in Federal Criminal Proceedings, supra, Secs. 6 y 7(d); Anotación, What Constitutes such Discriminatory Prosecution or Enforcement of Laws as to Provide Valid Defense in State Criminal Proceedings, supra, Sec. 7.
En estas circunstancias, sin prejuzgar sus méritos, no es oportuno que pasemos juicio sobre tal defensa afirmativa, que no se ha presentado ante el foro de instancia!1) ni ante nos, y que archivemos los cargos criminales formulados en el presente caso como equivocadamente pretende dicha opinión disidente.
Tampoco podemos estar conformes con el razonamiento *282y curso decisorio de la opinión concurrente y disidente del compañero Juez Asociado Señor Negrón García.
Lo ocurrido en el Senado de Puerto Rico no impedía que el Departamento de Justicia investigara y formulara los cargos que procedieran en derecho. De hecho, el propio In-forme de la Comisión Especial creada en virtud de la R. del S. 16 de 23 de enero de 1989, así lo reconoce en la pág. 6 al expresar lo siguiente:
Esta recomendación en forma alguna impide que el Departa-mento de Justicia obre, conforme a su criterio, como crea propio en la investigación de las imputaciones de que ha sido objeto el senador Rexach Benítez, de la misma forma en que lo ha hecho con respecto a otros senadores, con total independencia de lo que esta Comisión haya hecho o el Senado pueda hacer en este caso.
Precisamente en estos casos revisamos exclusivamente una decisión de un tribunal de instancia sobre una contro-versia de naturaleza jurisdiccional que surgió en ese pro-ceso independiente de formulación de cargos por los fisca-les del Departamento de Justicia. Veamos el trámite procesal y los eventos que generan los recursos de epígrafe.
HH HH
En enero de 1989 el Vicepresidente del Senado de Puerto Rico, Hon. Miguel A. Deynes Soto,(2) presentó ante el entonces Secretario de Justicia (Hon. Héctor Rivera Cruz) una querella en contra del Senador Novoprogresista, Hon. Roberto Rexach Benítez (portavoz de la minoría en el Senado), alegando que éste tenía en la nómina de su ofi-cina a una empleada (Ana Millán) que desde 1987 venía cobrando a nombre de otra persona (la monja Nélida M. Acosta Millán) por unos servicios que alegadamente no *283prestaba a la oficina de dicho Senador. La Srta. Ana Millán se desempeñaba como empleada del Municipio de San Juan desde 1987 hasta enero de 1989. Dicha querella no fue juramentada.
El Departamento de Justicia, por conducto de la Oficina de Investigaciones y Procesamiento Criminal (O.I.P.C.) realizó una investigación preliminar en torno a la referida querella. Concluida dicha investigación y sometido un in-forme para la aprobación o rechazo del Secretario, éste adoptó las recomendaciones del informe de la O.I.P.C. y, el 6 de julio de 1990, procedió a someter ante la consideración del Panel de ex jueces (el Panel), creado por la Ley sobre el Fiscal Especial Independiente, Ley Núm. 2, supra, su in-vestigación preliminar relacionada con la querella.
En la carta del Secretario, en la que se refiere el asunto al Panel de ex jueces, se expresa en lo pertinente:
Luego de investigar los hechos antes mencionados, a base de la prueba testifical y documental recopilada durante el proceso, se ha determinado que existe causa suficiente para creer que el Senador Rexach Benítez y su “empleada”, señorita Ana Millán, cometieron actos constitutivos de delito grave; algunos de los cuales fueron cometidos con posterioridad al 24 de marzo de 1988, fecha de vigencia de la Ley Núm. 2 de 23 de febrero de 1988, 3 L.P.R.A. sec. 99h et seq. (Supl. 1989), que confiere al Fiscal Especial Independiente jurisdicción exclusiva para inves-tigar y procesar las acciones penales que se le encomienden por el Panel respecto a toda información, informe o querella presen-tada sobre hechos ocurridos con posterioridad a la fecha de vi-gencia de la Ley.

. . . . . . . .

En el informe aludido se concluye que el Senado de Puerto Rico realizó a partir del mes de abril de 1988, veinte (20) pagos a favor de la Srta. Nélida M. Acosta Millán, los cuales recibió en realidad la Srta. Ana Millán, por efectuar ésta trabajos para beneficio personal del Senador Rexach Benítez. Por razón de que dichos pagos fueron hechos en concepto de trabajos para beneficio particular del Senador Rexach Benítez y que éstos no fueron recibidos por la persona a nombre de quien se expidieron, existe causa suficiente para creer que tanto el Senador Rexach *284Benítez como la Srta. Ana Millán incurrieron en veinte (20) vio-laciones al Artículo 166 del Código Penal (Apropiación ilegal agravada), 33 L.P.R.A. see. 4272 (Supl. 1989).
Igualmente, se concluye en el informe que debido a que la Srta. Ana Millán, quien a la sazón era empleada del Municipio de San Juan (desde el año 1987 hasta enero de 1989) y deven-gaba un sueldo quincenal por servicios supuestamente en bene-ficio del Municipio, recibió por espacio de ocho (8) meses la re-muneración correspondiente del Municipio en funciones que beneficiaban personalmente al Senador Rexach Benítez, ello configuró dieciséis (16) violaciones al Artículo 201 del Código Penal, 33 L.P.R.A. See. 4352, sobre aprovechamiento por fun-cionario de trabajos o servicios públicos.
En vista de lo anterior, atendiendo al hecho de que los men-cionados delitos graves se cometieron con posterioridad a la vi-gencia de la Ley Núm. 2 de 1988, entiendo que su investigación y encarnamiento es de la jurisdicción exclusiva del Fiscal Especial Independiente. En consecuencia, por este medio estoy refi-riendo dichos casos ante la consideración del Panel, con la re-comendación de que se designe un Fiscal Especial Independiente que proceda a investigar y a procesar dichos ca-sos, de entender que existen fundamentos legales para ello, en contra del Senador Roberto Rexach Benítez y la Srta. Ana Millán.

. . . . . . . .

No puede olvidarse que el Departamento de Justicia tiene la responsabilidad legal de investigar todos aquellos asuntos que ameriten ser investigados y proceder, en el ámbito de su juris-dicción, como corresponda en derecho. En los casos de los fun-cionarios y los delitos especificados en la Ley Núm. 2, la respon-sabilidad de este Departamento culmina precisamente al referir dichos casos conjuntamenté con la recomendación co-rrespondiente al organismo que, por consideraciones de política pública y por vía de excepción, el legislador le confirió injeren-cia exclusiva en su procesamiento.
. . . . . . . .

Como les he indicado anteriormente, en el presente caso con-curren varios delitos graves cometidos antes y después de la vigencia de la Ley Núm. 2 de 1988. En ese sentido, le compete a este Departamento procesar los delitos de su jurisdicción, es de-cir, aquellos cometidos con anterioridad a la vigencia de la Ley Núm. 2 de 1988.

No obstante, en vista de que le he solicitado al Panel que asuma jurisdicción sobre los delitos graves cometidos con pos-terioridad a la vigencia de la Ley Núm. 2, en deferencia a las *285prerrogativas legales que le confiere la Ley Núm. 2 a su Oficina y por consideraciones de índole procesal, he estimado prudente esperar por la decisión que tenga a bien tomar el Panel respecto a la solicitud aquí formulada, para proceder en forma coordi-nada con el encau[s]amiento de los casos. El mecanismo de co-ordinación que por este medio sugiero entre el Fiscal Especial Independiente y el Departamento de Justicia podría ser de gran utilidad en casos como el presente, que por motivos juris-diccionales se requiere la participación activa de ambos orga-nismos, cada uno en el ámbito de su injerencia. De esta forma se evitaría el fraccionamiento de casos y más importante aún, la posibilidad de que suijan nuevamente situaciones como la ocurrida recientemente en el caso conocido como Career Index, cuando hubo^ que desestimar unos cargos por falta de jurisdicción. (Énfasis suplido.) Caso Núm. CE-91-447, Apéndi-ces 46-49.
El 9 de julio de 1990, sometidas las querellas contra el Senador Rexach Benítez y la señorita Millán al Panel, el Senador Rexach Benítez solicitó a dicho Cuerpo que no asumiera jurisdicción sobre los casos porque:
1. No se sometió una querella bajo juramento como lo requiere la ley.
2. Transcurrieron más de noventa días (90) desde la fe-cha en que se inició la investigación hasta la fecha que se sometió el informe al Panel, todo ello en contravención a los términos dispuestos en la ley.
El 12 de julio de 1990 la señorita Millán hizo igual soli-citud al Panel, suscribiendo “los planteamientos jurisdic-cionales del Honorable Roberto Rexach Benítez en este asunto”. (Énfasis suplido.) Caso Núm. CE-91-447, Apén-dice 29.
Mediante carta de 3 de agosto de 1990, el Panel le soli-citó al Secretario su reacción a los planteamientos del Se-nador Rexach Benítez. Replicados por el Secretario dichos planteamientos, el Panel emitió una Resolución el 20 de septiembre de 1990 donde dispuso:
El examen del expediente completo del procedimiento se-guido en este caso confirma la validez del planteamiento del *286Senador Roberto Rexach Benítez de que la investigación preli-minar que le sirvió de base al Secretario de Justicia para reco-mendarle a este Panel la designación de un Fiscal Especial In-dependiente, no partió de la información bajo juramento que requiere el Artículo 4 de la Ley 2 de 23 de febrero de 1988. En vista de ello, el Panel concluye que está impedido de continuar con cualquier trámite ulterior en este caso, por lo que procede a devolver el mismo al Secretario de Justicia para el trámite que él estime pertinente,(3) (Enfasis suplido.) Caso Núm. CE-91-447, Apéndice 15.
El 18 de abril de 1991, devuelto el caso al Departamento de Justicia, el Ministerio Público (Fiscal ordinario) sometió ciento veinte (120) cargos criminales contra el Senador Rexach Benítez y la señorita Millán, que se desglosan como sigue:
1. Contra el Senador Rexach Benítez:
a. Treinta (30) cargos por alegada violación al Art. 166(a) del Código Penal, 33 L.P.R.A. sec. 4272(a) (apropia-ción ilegal agravada). De éstos, nueve (9) cargos se refieren a hechos ocurridos con anterioridad al 25 de marzo de 1988, fecha en que entró en vigor la Ley sobre el Fiscal Especial Independiente, Ley Núm. 2, supra, y veintiuno (21) son de fecha posterior.
b. Treinta (30) cargos por alegada violación al Art. 272 del Código Penal, 33 L.P.R.A. see. 4592 (posesión y tras-paso de documentos falsificados). De éstos, nueve (9) se fundamentan en hechos ocurridos con anterioridad a la vi-gencia de la Ley Núm. 2, supra, y veintiuno (21) a hechos posteriores.
2. Contra la Srta. Ana Millán:
a. Treinta (30) cargos por alegada apropiación ilegal agravada. Art. 166(a), supra. De éstos, nueve (9) cargos se *287refieren a hechos ocurridos con anterioridad a la vigencia de la Ley Núm. 2, supra, y veintiuno (21) a hechos posteriores.
b. Treinta (30) cargos por alegada posesión y traspaso de documentos falsificados. Art. 272 del Código Penal, supra. De éstos, nueve (9) se fundamentan en hechos ocurridos con anterioridad a la vigencia de la Ley Núm. 2, supra, y veintiuno (21) a hechos posteriores.
Sometidos los cargos para determinación de causa probable para arresto (Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II), el Hon. Juez de Distrito, Carlos V. Dávila, hijo (Hon. Juez Dávila) desestimó los cuarenta y dos (42) cargos fundamentados en hechos posteriores a la fecha de vigencia de la Ley Núm. 2, supra (veintiuno (21) por el Art. 166(a) y veintiuno (21) por el Art. 272, ambos del Código Penal, supra) en contra del Senador Rexach Benítez. Al así actuar acogió el planteamiento del Senador Rexach Bení-tez de que el encausamiento por delitos cometidos con pos-terioridad al 25 de marzo de 1988 (fecha de vigencia de la Ley Núm. 2, supra) competen a la jurisdicción exclusiva del F.E.I.
Ahora bien, con relación a los dieciocho (18) cargos fun-damentados en hechos anteriores a la vigencia de la Ley Núm. 2, supra, asumió jurisdicción y determinó causa probable en seis (6) de los nueve (9) cargos por apropiación ilegal agravada, Art. 166(a) del Código Penal, supra, y no causa en los otros tres (3). Determinó no causa en los nueve (9) cargos por alegada posesión y traspaso de docu-mentos falsificados. Art. 272 del Código Penal, supra.
En cuanto a la señorita Millán, el Hon. Juez Dávila no acogió el planteamiento de falta de jurisdicción hecho por ésta(4) y asumió jurisdicción sobre todos los cargos. Desfi-lada la prueba, determinó causa en veinte (20) de los *288treinta (30) cargos contra ésta por alegada apropiación ile-gal agravada, Art. 166(a) del Código Penal, supra.(5) Deter-minó no causa en el resto de los cargos (diez (10) por el Art. 166(a) y treinta (30) por el Art. 272, ambos del Código Penal, supra).
De la determinación del Hon. Juez Dávila que deses-tima por falta de jurisdicción los cuarenta y dos (42) cargos contra el Senador Rexach Benítez fundamentados en he-chos posteriores a la fecha de vigencia de la Ley Núm. 2, supra, recurrió El Pueblo en revisión ante el Tribunal Superior (Hon. Silvia Ricard, Juez). La Juez Ricard confirmó la determinación hecha por el Hon. Juez Dávila. Al así ac-tuar, la Honorable Juez Ricard expresó:
Una serena lectura de dicha resolución emitida por el Panel, nos da a entender que el Panel nunca procedió a nombrar un Fiscal Especial Independiente y lo que pasó en realidad fue que determinó que estaba impedido por ley de asumir jurisdicción sobre el asunto, hasta tanto el Secretario de Justicia no proce-diera a presentar de nuevo el caso ante el Panel, cumpliendo con el requisito establecido en la ley, supra, de que la información tiene que estar debidamente juramentada antes de presentarse para la investigación preliminar por el Secretario de Justicia.
El Secretario de Justicia no puede pretender evadir el proce-dimiento establecido por una ley especial, matizada de un alto interés público, presentando motu propio [sic] las denuncias en contra del imputado de epígrafe, directamente ante este tribunal, lo cual es una actuación completamente ilegal.
Este tribunal no puede asumir jurisdicción sobre la persona del imputado, hasta tanto no se cumpla cabalmente con el pro-cedimiento establecido en la ley creadora del Fiscal Especial Independiente, supra.
El Secretario de Justicia tiene la obligación legal de volver a presentar su informe preliminar, conforme a los requisitos que la propia ley, supra, establece, para que pueda el Panel proce-der a hacer su determinación en los méritos de si procede o no nombrar, a base del Informe del Secretario de Justicia, un Fiscal Especial Independiente, que será o no quien presente los *289posibles cargos criminales en contra del Senador Rexach Bení-tez a su debido tiempo. (Enfasis suplido.)
Simultáneamente, El Pueblo recurrió en vista en alzada ante el Tribunal Superior (Hon. Elpidio Batista, Juez) para revisar la determinación de no causa (Regla 6 de Procedi-miento Criminal, supra) del Juez Dávila contra el Senador Rexach Benítez en los tres (3) cargos por alegada apropia-ción ilegal agravada (Art. 166(a) del Código Penal, supra) y en los nueve (9) cargos por alegada posesión y traspaso de documentos falsificados (Art. 272 del Código Penal, supra), cuyos hechos ocurrieron con anterioridad a la vigencia de la Ley Núm. 2, supra, así como en los diez (10) cargos por alegada violación al Art. 166(a), supra, y treinta (30) car-gos por violación al Art. 272, supra, contra la Srta. Ana Millán. La defensa de los imputados le planteó al Honorable Juez Batista que la Ley Núm. 2, supra, privaba de ju-risdicción al Secretario para encausarlos tanto por delitos cometidos antes como después de la vigencia de dicha ley.
El Honorable Juez Batista acogió los planteamientos de la defensa y ordenó la desestimación de todos los cargos por entender qué carecía de jurisdicción sobre ambos imputados. (6)
Esa orden del Honorable Juez Batista se produjo cuando ya habían comenzado los procedimientos de vista preliminar en el Tribunal de Distrito (Hon. Awilda Irizarry Pardo, Juez) en aquellos cargos en que el Honorable Juez Dávila había determinado causa probable para arrestar. Comenzada la vista preliminar, la defensa de ambos impu-tados solicitó la desestimación de las denuncias en los car-gos objeto de la vista preliminar. Ante la Honorable Juez Irizarry plantearon igual argumento de falta de *290jurisdicción. La Honorable Juez Irizarry denegó la moción de desestimación. Al así decidir, resolvió que la Ley Núm. 2, supra, no priva al Secretario de la facultad para presen-tar los cargos imputándole la comisión de delitos en fechas anteriores a la fecha de vigencia de dicha ley, tanto al Se-nador Rexach Benítez como a la Srta. Ana Millán.
Resolvió, además, que toda vez que la señorita Millán nunca compareció al Panel a impugnar la recomendación del Secretario para que se le presentaran cargos por la vía ordinaria, ni surge de la resolución del Panel determina-ción alguna al efecto de que en su caso exista un conflicto de intereses que impida al Secretario realizar una investi-gación objetiva en su caso, no había impedimento alguno para procesarla por la vía ordinaria en todos los cargos. Concluyó, en consecuencia, que procedía la celebración de la vista preliminar en los casos en que el Honorable Juez Dávila había determinado causa probable para arresto contra ambos imputados.
De esta determinación acudieron los imputados vía cer-tiorari al Tribunal Superior (Hon. Elpidio Batista, Juez). En auxilio de jurisdicción, solicitaron la paralización de los procedimientos de vista preliminar.
En revisión, el Honorable Juez Batista ordenó la para-lización de los procedimientos y, luego, mediante extensa resolución escrita, revocó la decisión de la Honorable Juez Irizarry y ordenó la desestimación de todos los cargos contra los imputados.(7)
Inconforme, acude ante nos El Pueblo representado por el Hon. Procurador General (Caso Núm. CE-91-447) y nos solicita la revisión de las determinaciones de la Honorable Juez Ricard y del Honorable Juez Batista. Al respecto nos señala:
*291A. PRIMER ERROR:
Incidieron ambos Magistrados al resolver que la ley que crea el cargo de Fiscal Especial Independiente priva de jurisdicción al Secretario de Justicia para encausar a los funcionarios-recurri-dos, aun después que el Panel decidió no considerar la informa-ción de conducta delictiva que contiene el informe de investiga-ción preliminar del Secretario, por el fundamento que el Secretario no recibió bajo juramento la información que sirvió de base a su informe.
B. SEGUNDO ERROR:
En la alternativa, incidió el Magistrado que presidió la vista en alzada de causa para arresto, al concluir que la Ley Núm. 2 priva de jurisdicción al Secretario de Justicia:
(1) Para encausar tanto a Rexach Benítez como a Millón Alvarez por la comisión de delitos en fechas anteriores a la fecha de vigencia de la ley, y
(2) para encausar a Millón Alvarez por la Comisión de delitos en fechas posteriores a la fecha de vigencia de la ley. Caso Núm. CE-91-447, Petición de certiorari, póg. 9.
Con posterioridad a que el Honorable Juez Batista re-dujera a escrito su decisión, acudió ante nos el Procurador General (Caso Núm. CE-91-513) señalando que:
Erró el honorable tribunal de instancia al resolver que el Art. 22 de la Ley Núm. 2 priva de jurisdicción al Secretario de Jus-ticia para encausar a los funcionarios-recurridos, aun después que el Panel rehusó considerar el informe de conducta delictiva que le sometió el Secretario, por el fundamento que el Secreta-rio no recibió bajo juramento la información que sirvió de base a su informe. Caso Núm. CE-91-513, Petición de certiorari, póg. 10.
Los recurridos presentaron oportuna oposición a ambos recursos.
El 30 de agosto de 1991 emitimos una orden para que los recurridos mostraran causa por la cual no debíamos revocar las resoluciones recurridas en el Recurso Núm. CE-91-447. En particular, le ordenamos a los recurridos expresarse sobre:
*2921) ¿Por qué deben desestimarse los cargos radicados contra el Senador Roberto Rexach Benítez y la Sr[t]a. Ana Millán, cuando éstos están basados en hechos ocurridos antes del 24 de marzo de 1988, siendo postulado legal que la ley aplicable a un caso es aquella vigente al momento en que ocurren los hechos, y disponiendo expresamente el Art. 22 de la Ley Núm. 2 del 23 de febrero de 1988 su carácter prospectivo?; 2) la recurrida Ana Millán deberá ilustrar a este foro sobre la aplicabilidad de la Ley Núm. 2 a su persona y el efecto, si alguno, de su omisión de acudir al panel para impugnar la determinación del Departa-mento de Justicia de acusarla a través del trámite ordinario, particularmente cuando la resolución de dicho panel del 20 de septiembre de 1990 guardó silencio sobre su caso. Las partes deberán además expresarse sobre cual[es]quiera otros extre-mos pertinentes para la fiel solución de este recurso. Caso Núm. CE-91-447, Resolución de 30 de agosto de 1991, págs. 1-2.
Mediante Resolución de 27 de septiembre de 1991 emi-timos, en el Recurso Núm. CE-91-513, una orden para que los recurridos mostraran causa por la cual no debíamos revocar la resolución (escrita) del Honorable Juez Batista. Además, consolidamos ambos recursos.
Los recurridos han comparecido. Resolvemos.
r-H HH
Originalmente, la figura del F.E.I. se instaura en Puerto Rico mediante la Ley Núm. 1 de 18 de enero de 1985 (3 L.P.R.A. sec. 90 n.) para la investigación y posterior procesamiento, por las violaciones a la ley penal que fueran procedentes, surgidas como consecuencia de los sucesos ocurridos el 25 de julio de 1978 en el Cerro Maravilla de Villalba. Cf. Pueblo v. González Malavé, 116 D.P.R. 578 (1985); Pueblo v. Pérez Casillas, 117 D.P.R. 380, 398 (1986). La Ley Núm. 1, supra, contrario a la Ley Núm. 2, supra, que nos ocupa, extendía expresamente su alcance y efecto retroactivamente a los sucesos del 25 de julio de 1978, así como a sus antecedentes y a los acontecimientos posteriores a esa fecha. Véanse: Art. 2 de la Ley Núm. 1, supra, *2931985 Leyes de Puerto Rico 11; Pueblo v. Pérez Casillas, 126 D.P.R. 702 (1990); In re Colton Fontán, 128 D.P.R. 1 (1991).
En Pueblo v. Pérez Casillas, supra, delimitamos el alcance de la jurisdicción del F.E.I. creado por la Ley Núm. 1, supra. Señalamos que:
... [HJemos resuelto que la autorización que se concede a fun-cionarios públicos para casos específicos, y no en forma general, debe ser interpretada de manera restrictiva. Véanse: White Star Bus Line, Inc. v. Sánchez, 59 D.P.R. 748, 752 (1942); Bernier y Cuevas Segarra, op. cit., pág. 472.
Igual tratamiento, e interpretación restrictiva se impone en el presente caso. Como es sabido, en nuestra jurisdicción la facultad y responsabilidad de investigar, acusar, y procesar ale-gada conducta constitutiva de delito público recae, de ordinario y como regla general, en la persona del Secretario del Departa-mento de Justicia de Puerto Rico y de los fiscales que están adscritos al referido Departamento. Véase 3 L.P.R.A. sees. 72, 90, 91 y 95.
Ello no obstante, la Asamblea Legislativa de Puerto Rico en años recientes ha entendido procedente crear el cargo de “Fiscal Especial Independiente” con el propósito de que éste actúe como tal —y en sustitución, o en lugar, del Secretario y los fiscales del Departamento de Justicia— en relación con ciertas, específicas y determinadas situaciones de hechos. Tal es el caso del F.E.I. designado específicamente para investigar los “Suce-sos del Cerro Maravilla”, creado el cargo mediante la citada Ley Núm. 1 y el de los “Fiscales Especiales Independientes”, la de-signación de los cuales contempla y autoriza la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h — 99z) “bajo la super-visión de un Panel nombrado por el Gobernador del Estado Li-bre Asociado de Puerto Rico y compuesto exclusivamente por ex Jueces del Tribunal Supremo o Superior, o de ambos”, el cual mecanismo “garantiza la absoluta objetividad de investigacio-nes contra altos funcionarios del Gobierno”. (Enfasis en el original suprimido, énfasis suplido y escolio omitido.) Pueblo v. Pérez Casillas, supra, págs. 709-710.
Finalmente allí reconocimos que:
No podemos perder de perspectiva que toda concesión de juris-dicción, por más amplia y el abarcadora que resulte, necesaria-mente conlleva unos límites. En el caso de los Fiscales Especia-*294les —a quienes por su naturaleza excepcional se les concede una encomienda específica— resulta de particular importancia que deslindemos cuidadosamente el alcance de la jurisdicción de éstos, tomando en consideración, repetimos, que como regla general la jurisdicción para investigar y procesar los delitos que se cometen en Puerto Rico corresponde al Departamento de Jus-ticia y que, sólo en circunstancias excepcionales, se justifica la intervención de un fiscal especial; no teniendo dichos funciona-rios la facultad para determinar el alcance de su propia jurisdicción. (Énfasis en el original suprimido y énfasis suplido.) Pueblo v. Pérez Casillas, supra, pág. 712.
Las expresiones de este caso en cuanto a la naturaleza y el alcance de la jurisdicción limitada correspondiente al F.E.I. vis-á-vis la jurisdicción general de los fiscales ordi-narios son igualmente aplicables a los hechos de autos. La variante está en las disposiciones expresas de las leyes que crean uno y otro cargo, a saber: la Ley Núm. 1, supra, y la Ley Núm. 2, supra.
HH HH I — I
Con el propósito expreso de “prevenir, erradicar y penalizar cualquier comportamiento delictuoso o indebido por cualquier funcionario gubernamental” y así “restaurar la confianza del pueblo en su gobierno y en sus servidores públicos”, se aprobó la Ley Núm. 2, supra. Véase su Exposición de Motivos, 1988 Leyes de Puerto Rico 6. Ello, ya que la política pública del Gobierno del Estado Libre Asociado de Puerto Rico va dirigida a fomentar la dedicación de sus funcionarios y empleados a la gestión y al servicio público honesto y excelente, tanto profesional como personalmente, donde el derrotero a seguir sea la dedicación absoluta al bienestar y el desarrollo integral de nuestro pueblo. Véase Art. 1 de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99h. Nuestro pueblo, quien sostiene económicamente esa gestión pública, no merece menos. Cf. Torres Solano v. P.R.T.C., 127 D.P.R. 499 (1990).
*295Para mantener y garantizar la más absoluta objetividad en las investigaciones por alegado comportamiento delictivo o indebido de los altos funcionarios, empleados del Gobierno y otras personas, la ley adoptó el mecanismo del F.E.I., bajo la supervisión de un Panel de ex jueces nombrado por el Gobernador, para llevar a cabo la investigación y, si es necesario, el procesamiento de la conducta de las personas reguladas por dicha ley. Véase Leyes de Puerto Rico, supra.
Esa objetividad resulta necesaria ante la posibilidad de que se utilice el procedimiento ordinario para perseguir adversarios políticos, suprimir a los disidentes u oprimir a las minorías. También puede utilizarse para encubrir ac-tuaciones delictivas o indebidas de los miembros de la ad-ministración en el poder. Si algo nos enseña la experiencia de los sucesos del Cerro Maravilla es que estas posibilida-des no son ajenas a nuestra realidad sociopolítica y que, aun en nuestro sistema democrático, tales excesos de poder pueden tomar realidad material. Cf. In re Coltón Fontán, supra; Noriega v. Gobernador, 122 D.P.R. 650 (1988); Comisión de Derechos Civiles del Estado Libre Asociado de Puerto Rico, Informe sobre discrimen y persecución por ra-zones políticas: la práctica gubernamental de mantener lis-tas, ficheros y expedientes de ciudadanos por razón de su ideología política, 51 Rev. C. Abo. P.R. 1 (1990).
En síntesis, al igual que la Ley Núm. 1, supra, la Ley Núm. 2, supra, “respondió a la necesidad de realizar una investigación completa e imparcial” donde se eliminara “todo conflicto de intereses entre los investigadores e investigados”. In re Colton Fontán, supra, pág. 105. En lugar de utilizar el trámite tradicional y ordinario, la Ley Núm. 2, supra, dispuso que fuera un Fiscal Especial Independiente, con criterio objetivo e imparcial y nombrado por un Panel de ex jueces desinteresados, el que investigara y encausara a los empleados, funcionarios y otras personas *296cubiertas por la ley que incurren en conducta delictiva o indebida.
Claro está, a contrario sensu, cuando la conducta de los empleados, funcionarios u otras personas o la temporalidad de los hechos no están “específicamente señalada[s] o comprendida[s] dentro del marco de la jurisdicción investigativa concedida al F.E.I., le corresponde a los fiscales ‘regulares’ la investigación y procesamiento de la referida conducta delictiva” —(énfasis suprimido) Pueblo v. Pérez Casillas, supra, págs. 711-712— ya que, como regla general, a éstos corresponde la facultad y responsabilidad constitucional de investigar, acusar y procesar a los individuos que incurren en alegada conducta tipificada como delito público en nuestro país. Art. IV, Sec. .4, Const. E.L.A., L.P.R.A., Tomo 1; 3 L.P.R.A. secs. 72, 90, 91 y 95; Pueblo v. González Malavé, supra, pág. 584; D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1980, pág. 25.

>

Ahora bien, las disposiciones de la Ley Núm. 2, supra, se activan con una querella juramentada presentada ante el Secretario.(8) Al respecto, el Art. 4 de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99k, dispone:
(1) El Secretario de Justicia llevará a cabo una investigación preliminar en todo caso en que reciba información bajo jura-mento que a su juicio constituya causa suficiente para investi-gar si se ha cometido cualquier delito grave y menos grave in-cluido en la misma transacción o evento y los delitos contra los derechos civiles, la función pública y el erario público .... (En-fasis suplido.)
*297En nuestro ordenamiento procesal penal ordinario la denuncia que imputa la comisión de un delito debe ser jurada por el denunciante. Reglas 5 y 35 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(9) El defecto de no jurar la denuncia es fundamento suficiente para desestimar la denuncia (Regla 64(c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II) pero sin perjuicio de que dicho defecto sea subsanado (Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II) antes de que el delito haya prescrito. Regla 66 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Tal omisión es subsanable si se subsana antes de que prescriba el delito. Nevares-Muñiz, op. cit., pág. 84.
El requisito de juramentación expone al querellante a la penalidad por perjurio, de ser falsa la información brindada, y disuade así la presentación de querellas frívolas y hostigantes.(10) Cf. Regla 13(c) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A. Cuando dicho requisito se exige en la ley o en el reglamento, su cumplimiento debe ser estricto, porque éste resulta en una salvaguarda procesal valiosa para el querellado cuya reputación se pone en tela de juicio ante la comunidad.
Lo anterior nos permite concluir que el requisito legal de juramentación de la información o querella dispuesto en el Art. 4 de la Ley Núm. 2, supra, no es jurisdiccional sino de cumplimiento estricto. Su incumplimiento no priva al Secretario de su deber legal de iniciar una in-*298vestigación preliminar, pero impide al Panel pasar juicio sobre la querella. Es un defecto subsanable que puede ser corregido por la parte querellante siempre que, si se im-puta delito, no haya prescrito el correspondiente delito imputado. El alto interés público implicado en este tipo de caso nos lleva a concluir que la ausencia de juramento no constituye barrera infranqueable para continuar el pro-ceso, cf. Meléndez Gutiérrez v. E.L.A., 113 D.P.R. 811, 815 (1983), una vez corregido el defecto. Si tal defecto no im-pide el proceso criminal ordinario, siempre que el delito no haya prescrito, no vemos por qué deba impedir la investi-gación y, si necesario, procesamiento de un delito imputado a una de las personas cubiertas por la Ley Núm. 2, supra.
Ahora bien, la Ley Núm. 2, supra, le reconoce discreción al Secretario para darle curso a la investigación preliminar. A él es a quien corresponde determinar, en primera instancia, si “a su juicio [la información] constituy[e] causa suficiente para investigar si se ha cometido cualquier delito” cubierto por la ley. Art. 4 de la Ley Núm. 2, supra. Esa discreción, sin embargo, no es absoluta. En el Art. 8 de la citada ley, el legislador le impuso unas guías claras y precisas para guiar su discreción.(11) 3 L.P.R.A. see. 99o.
Pero, además de no ser absoluta, tampoco es exclusiva. Aun cuando el Secretario a su juicio determine que la in-formación no es causa suficiente para investigar, el quere-llante no queda huérfano de remedios.
En el procedimiento investigativo ordinario, a los Fiscales regulares se les reconoce amplia discreción para *299determinar si encausan o no a un imputado. Aun luego de una determinación de causa probable para acusar en vista preliminar, nada en ley obliga al Fiscal a presentar la co-rrespondiente acusación. Cf. Regla 24(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; Pueblo v. Tribunal Superior, 94 D.P.R. 59 (1967). También puede solicitar el sobresei-miento del proceso con perjuicio. Regla 247 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. Si el Fiscal regular decide tomar este curso de acción, el peijudicado o quere-llante podría tener un remedio personal contra dicho fun-cionario en ciertas circunstancias, cf. 25 L.P.R.A. see. 973a(g),(12) Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991), pero el delito y su autor quedarían impunes. Véase, ade-más, O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, págs. 91-94.
Sin embargo, la Ley Núm. 2, supra, le concede al querellante un poder amplio de fiscalización de las decisiones del Secretario durante el proceso. La Ley Núm. 2, supra, le impone al Secretario el deber de notificarle al querellante (y al Panel) su negativa a que se nombre un Fiscal Especial Independiente y le reconoce a dicho querellante el derecho de recurrir al Panel para que ese Cuerpo revise tal negativa. 3 L.P.R.A. sec. 99k(5), 99o(6) y 99r(l)(b). Tal derecho de revisión impide que la comisión de un delito quede impune si las alegaciones del querellante, a juicio del Panel, tienen méritos. Ello debe ser así, puesto que dejar en manos de la discreción del Secretario la decisión última de si procede o no en contra del querellado frustraría el propósito principal de la ley: dejar en manos de una parte imparcial la determinación final de si investiga y, si necesario, procesa a dicho querellado.
*300V
¿Quiénes quedan cubiertos por la ley?
Los Arts. 4 y 5 de la Ley Núm. 2, supra, 3 L.P.R.A. secs. 99k y 99Z, cubren ese aspecto. Baste decir, para propósitos de este caso, que el Art. 4, supra, incluye a los legisladores, como el Honorable Rexach Benítez, dentro de los altos funcionarios de gobierno regulados por la ley. 3 L.P.R.A. sec. 99k(l)(f). Ahora bien, el Art. 5(1), 3 L.P.R.A. sec. 99Z(1), incluye a los empleados de gobierno de menor jerarquía no considerados por el Art. 4, supra. En este tipo de casos queda a discreción del Secretario efectuar la investigación preliminar y solicitar un F.E.I. El criterio rector para ello es la determinación del Secretario de que la investigación a ser realizada por su Departamento “podría resultar en algún conflicto de interés”. (Enfasis suplido.) 3 L.P.R.A. sec. 99Z(1).
La determinación sobre la existencia de conflicto de intereses del Departamento de Justicia en la investigación de la conducta de personas cubiertas por el Art. 5 de la Ley Núm. 2, supra, puede ser expresa o tácita. Es expresa cuando el Secretario expresamente así lo determina en su remisión del caso al Panel. Es tácita cuando sus actuaciones al remitir el caso al Panel permiten concluir que al así actuar hizo una determinación de que existía un conflicto de intereses en el caso específico.
Adviértase que de igual forma la ley le permite al Secretario hacer una determinación expresa o tácita de que no existe conflicto.(13) La designación de un funcionario (fiscal) del Departamento de Justicia para que asuma la *301investigación de una persona cubierta por el Art. 5 de la Ley Núm. 2, supra, es un reconocimiento tácito de que no existe conflicto de intereses y de que el Departamento de Justicia asumirá jurisdicción. 3 L.P.R.A. sec. 99Z(2). Tam-bién puede hacerse expresamente en el informe que so-meta al Panel.
VI
Finalmente llegamos al aspecto central de estos recursos. Es necesario determinar la vigencia temporal de la Ley Núm. 2, supra, y su aplicabilidad a los hechos de autos.
Es postulado básico de nuestro ordenamiento penal que la ley aplicable a unos hechos delictivos es aquella vigente al tiempo de cometerse el delito.(14) Al respecto, el Art. 4 del Código Penal, 33 L.P.R.A. see. 3004, dispone en lo pertinente que:
Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito. (Enfasis suplido.)
En esta primera oración del Art. 4 del Código Penal, supra, está contenida la prohibición constitucional contra las leyes ex post facto (Art. II, Sec. 12, Const. E.L.A., L.P.R.A., Tomo 1) así como el principio de retroactividad de la ley penal más benigna. Valga señalar que la Ley Núm. 2, supra, sólo incorpora un cambio de derecho procesal que no cae bajo el ámbito de la prohibición contra las leyes ex post facto. Cf. Colder v. Bull, 3 Dall. 385 (1798); Thompson v. Utah, 170 U.S. 343 (1898); D. Neváres Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Ed. Inst. De-*302sarrollo del Derecho, 1983, See. 4.3.3, págs. 82-83. Según dicho estatuto, no se priva al imputado de ningún derecho constitucional ni se agrava su situación en su perjuicio. Cf. Pueblo v. López, 70 D.P.R. 790 (1950); Fernández Ortega v. Rivera, Jefe del Presidio, 70 D.P.R. 900 (1950).
La Ley Núm. 2, supra, contiene una cláusula de vigen-cia que establece:
Esta ley comenzará a regir a los treinta (30) días siguientes a la fecha de aprobación; Disponiéndose, que sus disposiciones aplicarán a toda información, informe o querella presentada sobre hechos ocurridos con posterioridad a la fecha de vigencia de esta ley. (Énfasis suplido.) Art. 22 de la Ley Núm. 2 (1988 Leyes de Puerto Rico 19).
La oración que precede al “Disponiéndose” establece cla-ramente la fecha de vigencia del estatuto, esto es, 30 días siguientes al 23 de febrero de 1988 (o sea, el 25 de marzo de 1988).
Donde surge la diversidad de interpretaciones entre los jueces del foro de instancia que han intervenido en este caso es precisamente sobre el “Disponiéndose” de este artículo.
Resolvemos que el propósito del “Disponiéndose” del Art. 22 de la Ley Núm. 2, supra, es cualificar la aplicabilidad de la ley para enfatizar su carácter prospectivo. Veamos.
Antes ya reiteramos que es principio legal de derecho penal que las leyes penales tienen efecto prospectivo salvo que el legislador, expresamente, le dé efecto retroactivo y sujeto a la prohibición contra leyes ex post facto. De ahí que el texto claro de la ley es la expresión por excelencia de la intención legislativa, particularmente en el campo del derecho penal. El texto no debe menospreciarse o descartarse vía interpretación judicial utilizando recónditas y aisladas motivaciones legislativas.
El texto claro del “Disponiéndose” aquí en controversia establece, sin lugar a dudas, que las disposiciones *303de la Ley Núm. 2, supra, aplican a querellas presentadas que se fundamenten en hechos ocurridos con posterioridad a la vigencia de la ley, es decir, con posterioridad al 25 de marzo de 1988. Por mandato expreso de la ley, su aplica-ción es prospectiva. Cuando la ley es clara y libre de ambi-güedad, su letra no debe menospreciarse bajo el pretexto de cumplir su espíritu. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14.
A contrario sensu, aquellas querellas que se fundamen-tan en hechos ocurridos con anterioridad a la vigencia de la ley, aun cuando se presenter! para investigación con poste-rioridad a su vigencia, quedan fuera de la cobertura de la Ley Núm. 2, supra. El criterio rector no es la presentación de la querella, sino la fecha en que ocurren los hechos. Eso es lo que expresamente dispone la ley y nuestro ordena-miento jurídico penal.
Si bien es cierto que la Ley Núm. 2, supra, es un estatuto que varía procesalmente la investigación y procesamiento de las personas que incurren en los delitos en ella contenidos y que generalmente las leyes de carácter procesal tienen efecto retroactivo, Texas Co. v. Sancho Bonet, T.S., 52 D.P.R. 658 (1938); Franceschini v. Ujaque Ortiz, 126 D.P.R. 540 (1990), tal norma es inaplicable cuando del texto claro de la ley surge su carácter prospectivo.
En resumen, toda querella contra las personas conside-radas en la Ley Núm. 2, supra, fundamentadas en hechos ocurridos con anterioridad a la fecha de vigencia de dicha ley, caen bajo la exclusiva jurisdicción del procedimiento criminal ordinario a cargo de los Fiscales del Departa-mento de Justicia. El Panel creado por la Ley Núm. 2, supra, carece de jurisdicción sobre dichos casos aun cuando, como cuestión procesal, la querella se presentara con pos-terioridad a la vigencia de dicha ley.
Por otro lado, toda querella contra las personas cubier-tas por la Ley Núm. 2, supra, que esté fundamentada en *304hechos ocurridos con posterioridad a la vigencia de dicha ley, cae bajo la jurisdicción exclusiva del Panel y del F.E.I. por mandato expreso de la ley. Carece de jurisdicción el Departamento de Justicia para iniciar procedimientos or-dinarios en ese tipo de querella.
3 1 — i
Apliquemos las normas antes enunciadas a los hechos en autos.
En este caso se presentaron múltiples denuncias crimi-nales a través del trámite ordinario contra el Senador Hon. Roberto Rexach Benítez y la Srta. Ana Millán por alegada violación a los Art. 166(a) y 272 del Código Penal, supra, fundamentadas en hechos anteriores y posteriores a la vi-gencia de la Ley Núm. 2, supra. Ello, luego de que el Panel creado por dicha ley declinara pasar juicio sobre el informe rendido por el Secretario sobre una querella que contra aquellas personas fuera presentada por el Vicepresidente del Senado de Puerto Rico sin haber sido ésta, juramentada.
A. Efecto de la ausencia de juramento de las querellas sobre la jurisdicción del Panel
La falta de cumplimiento con el requisito de juramenta-ción, expresamente dispuesto en ley y que aquí resolvemos que es de cumplimiento estricto, impedía que el Panel diera curso a la querella según remitida por el Secretario con el correspondiente informe de la investigación prelimi-nar y su recomendación. Claro está, ello no impide que luego de devuelto el caso por el Panel al Secretario, el que-rellante subsane el defecto de juramentación y el Secreta-rio someta nuevamente el asunto para que el Panel determine en los méritos si procede o no el nombramiento de un F.E.I. siempre y cuando que, si se imputa delito, el mismo *305no haya prescrito. Si dicho defecto no es subsanado, no puede el Secretario evadir o circunvalar el procedimiento especial, revestido de un alto interés público, y presentar a su discreción denuncias, vía trámite ordinario, directa-mente al tribunal. La ley no le concede ni reconoce esa facultad.
Por esa razón carece de jurisdicción el tribunal de ins-tancia para iniciar o continuar el trámite ordinario en tales circunstancias.
Claro está, esa conclusión sólo aplica a los cargos que se presentaron contra los recurridos por hechos ocurridos con posterioridad a la fecha de vigencia de la Ley Núm. 2, supra. Como veremos a continuación, a la señorita Millán también le cobija este trámite.
B. Situación de la señorita Millán
No cabe duda que el Honorable Rexach Benitez, como legislador, está cubierto por las disposiciones del Art. 4(l)(f) de la Ley Núm. 2, supra, en cuanto a hechos alega-damente ocurridos con posterioridad a su vigencia.
Pero, además, la señorita Millán, por obra de las actua-ciones del Secretario, también está cubierta por las dispo-siciones de dicha ley en relación con los hechos alegada-mente ocurridos con posterioridad a su vigencia. 3 L.P.R.A. sec. 99Z(1).
El Secretario remitió al Panel el caso contra el Senador Rexach Benitez y la señorita Millán como un solo caso. Al respecto, en su carta de 6 de julio de 1990, señalaba res-pectivamente:
(1) “Luego de investigar los hechos antes mencionados...se ha determinado que existe causa suficiente para creer que el Se-nador Rexach Benitez y su “empleada”, Srta. Ana Millán, come-tieron actos constitutivos de delito grave ...”
(2) “Por razón de que dichos pagos fueron hechos en concepto de trabajos para beneficio particular del Senador Rexach Benitez y que éstos no fueron recibidos por la persona a nombre de quien *306se expidieron, existe causa suficiente para creer que tanto el Senador Rexach Benitez como la señorita Millán incurrieron en veinte (20) violaciones al Artículo 166 del Código Penal..
(3) “En vista de lo anterior, atendiendo al hecho de que los mencionados delitos graves se cometieron con posterior a la vigencia de la Ley Núm. 2 de 1988, entiendo que su investiga-ción y encau[s]amiento es de la jurisdicción exclusiva del Fiscal Especial Independiente ...”
(4) “En consecuencia, por este medio estoy refiriendo dichos ca-sos ante la consideración del Panel, con la recomendación de que se designe un Fiscal Especial Independiente que proceda a investigar y a procesar dichos casos, de entender que existen los fundamentos legales para ello, en contra del Senador Roberto Rexach Benitez y la Srta. Ana Millán."
El acto del Secretario de remitir el caso de la señorita Millán al Panel habla por sí solo. Estamos ante un tácito reconocimiento de conflicto de intereses del Departamento de Justicia. Avala esta conclusión el hecho de que el Secre-tario, en su carta de 6 de julio de 1990, expuso que el caso de ambos recurridos era “de la jurisdicción exclusiva del Fiscal Especial Independiente ...”. Esa tácita determina-ción de conflicto de intereses, en el caso de esta empleada, obligaba al Departamento de Justicia. El Secretario no po-día intentar revertir el caso a la jurisdicción ordinaria.
Hecha una determinación expresa o tácita de conflicto de intereses sobre un empleado cubierto por el Art. 5 de la Ley Núm. 2, supra, tal determinación no puede ser variada si en el trámite especial se incumple con el requisito es-tricto de juramentar la querella. Esa determinación oficial es sustantiva.
Adviértase que en el caso de autos la resolución del Panel, aunque sólo menciona en su epígrafe al Senador Rexach Benitez, en su contenido se refiere al caso sometido por el Secretario de Justicia como uno solo. Si bien fue el Senador Rexach Benitez quien levantó ante el Panel la falta de juramentación de la querella, la señorita Millán suscribió dicho planteamiento jurisdiccional mediante carta, de 12 de julio de 1990, al Panel.
*307Concluimos que la resolución clel Panel se refiere a am-bos recurridos y que en ambos casos su determinación fue devolver el asunto al Departamento de Justicia. Ello es así ya que la querella implicaba a ambos recurridos. La inves-tigación preliminar del Secretario fue en cuanto a las ac-tuaciones de ambos recurridos, y la remisión de dicho in-forme al Panel, con las recomendaciones del Secretario, fue en cuanto a ambos recurridos. Lógico resulta concluir que en cuanto a los hechos ocurridos con posterioridad a la vi-gencia de la Ley Núm. 2, supra, sobre los cuales el Panel tiene jurisdicción exclusiva, la situación de la señorita Mi-llón es la misma que la del Senador Rexach Benitez.
Por ello, si se quiere encausar a la señorita Millón por esos hechos, el querellante debe subsanar el defecto de la falta de juramentación y el asunto debe ser sometido nue-vamente al Secretario para posterior remisión al Panel, según dispone la ley. Claro está, siempre que los delitos imputados no hayan prescrito.
Del mismo modo, no tiene la persona afectada con la actuación del Secretario —de encausarla a través del trá-mite ordinario una vez hecha la determinación de conflic-to— que acudir al Panel para cuestionar esa decisión del Secretario. Basta con levantar su argumento, como lo hizo la señorita Millón, ante el foro judicial.(15)
C. Aplicación y vigencia temporal de la Ley Núm. 2 a los hechos en autos
No cabe duda que con relación a los hechos ocurridos con posterioridad al 25 de marzo de 1988 le aplica la Ley Núm. 2, supra. Sobre tales hechos el Panel, y de ser proce-dente el F.E.I., tienen jurisdicción exclusiva (3 L.P.R.A. *308secs. 99j, 99k(3), 99s(6), 99t y 99u) para la investigación y, de ser necesario, posterior encausamiento.
Por ello, procedía la desestimación de los cuarenta y dos (42) cargos sometidos contra el Senador Rexach Benítez (veintiuno (21) por alegada violación al Art. 166(a) y vein-tiuno (21) por alegada violación al Art. 272 ambos del Có-digo Penal, supra) que se fundamentaban en hechos poste-riores a la vigencia de la Ley Núm. 2, supra.(16) Así también, procedía la desestimación de los cuarenta y dos (42) cargos por alegadas infracciones a dichos artículos so-metidos contra la señorita Millán, ya que igualmente esta-ban fundamentados en hechos ocurridos con posterioridad a la vigencia de dicha ley.
Ahora bien, en cuanto a los cargos fundados en hechos ocurridos con anterioridad a la vigencia de la Ley Núm. 2, supra, no cabe duda que el Departamento de Justicia tenía facultad exclusiva para tramitar su encausamiento por la vía ordinaria. (17)
*309El texto claro del Art. 22 de la Ley Núm. 2, supra, no permite otra conclusión.
Por ello, el foro judicial tenía jurisdicción para conside-rar si había causa probable para arresto contra ambos re-curridos en los treinta y seis (36) cargos (dieciocho (18) contra el Senador Rexach Benítez y dieciocho (18) contra la señorita Millán) fundamentados en hechos anteriores a la vigencia de la Ley Núm. 2, supra.
De los hechos en autos surge que el Honorable Juez Dá-vila determinó causa para arresto contra el Senador Rexach Benítez en seis (6) de esos dieciocho (18) cargos (todos por alegada violación al Art. 166(a) del Código Penal, supra). Sin embargo, asumió jurisdicción sobre todos los cargos (sesenta (60) cargos) contra la señorita Millán y determinó causa en veinte (20) de los treinta (30) cargos por alegada apropiación ilegal agravada. Art. 166(a) del Código Penal, supra. Determinó no causa en cuanto a los otros. Desconocemos cuántos de esos veinte (20) cargos en los que determinó causa para arresto están fundamenta-dos en hechos anteriores a la vigencia de la Ley Núm. 2, supra.
A tenor con lo correctamente resuelto por el Honorable Juez Dávila, sobre la jurisdicción del foro judicial en los cargos fundados en hechos anteriores a la vigencia de la *310Ley Núm. 2, supra, el Tribunal de Distrito (Hon. Awilda Irizarry, Juez) tenía jurisdicción para celebrar la vista pre-liminar en los seis (6) cargos por alegada apropiación ilegal agravada contra el Senador Rexach Benítez y en todos aquellos cargos que estuvieran en igual situación temporal de los veinte (20) cargos por apropiación ilegal agravada sometidos contra la señorita Millán en los cuales el Honorable Juez Dávila determinó causa para arresto.
Incidió el Honorable Juez Batista al desestimar todos los cargos contra los recurridos sin hacer la esencial distin-ción temporal de los hechos, no de las incidencias procesales. Este es un caso donde cobra singular importan-cia la máxima que postula que son los hechos los que de-terminan el derecho aplicable. Cf. Pueblo v. Ríos Colón, 129 D.P.R. 71 (1991). Aquí la temporalidad de tales hechos es factor decisivo.
Por los fundamentos expuestos, se expide el auto, se re-voca la resolución dictada el 15 de julio de 1991 por el Hon. Juez Elpidio Batista y se devuelve el caso para que continúe la vista preliminar contra los recurridos en aquellos cargos en que se determinó causa probable para arresto(18) y los cuales estén fundamentados en la ocurrencia de hechos an-teriores a la vigencia de la ley Núm. 2, supra.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y de conformidad, a la cual se une la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Negrón García emitió una opinión concurrente y disidente. El Juez Asociado Señor Rebollo López emitió *311una opinión disidente. El Juez Asociado Señor Fuster Ber-lingeri no intervino.
— O —

(1) Los casos citados por la opinión disidente del compañero Juez Asociado Señor Rebollo López, Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145 (1984), y de Pueblo v. Lausell Hernández, 121 D.P.R. 823 (1988), no son de aplicación al caso ante nos. En ambos, la defensa afirmativa de procesamiento selectivo fue levantada y se trajo prueba para sustentarla en el proceso a nivel de instancia.


(2) Al momento de presentar la querella, el Senador Deynes Soto fungía como Presidente del Senado.


(3) Adviértase que la resolución no hace referencia a la señorita Millán. Sin embargo, se refiere al caso sometido por el Secretario de Justicia. Más adelante analizaremos el efecto de dicha resolución del Panel sobre el caso de la señorita Millán.


(4) En ese momento la defensa de la señorita Millán no recurrió al Tribunal Superior en revisión.


(5) No surge de los autos cuántos de estos veinte (20) cargos están fundamenta-dos en hechos anteriores a la fecha de vigencia de la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z) y cuántos en hechos posteriores.


(6) El Honorable Juez Batista ordenó la desestimación de cargos que no estaban ante su consideración puesto que la vista en alzada sólo se refería a los cargos sobre los cuales el Honorable Juez Dávila no encontró causa probable para arresto contra ambos imputados.


(7) Esta determinación del Honorable Juez Batista lo que hace es confirmar, cuando sí tenía ante sí los cargos por los que se determinó causa probable para arresto, su determinación anterior de vista en alzada bajo el palio de la Regla 6 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


(8) Salvo en los casos en que la conducta delictiva o indebida, prohibida en la ley, se le imputa al Secretario de Justicia, en cuyo caso se presenta la querella directa-mente al Panel. En tal caso, si se presenta en el Departamento de Justicia, este departamento debe remitirla directamente al Panel. 3 L.P.R.A. sec. 99m.


(9) En las Reglas de Procedimiento Civil, el requisito de juramentar las alega-ciones, mociones y otros escritos judiciales es la excepción y no la regla. Amenos que las reglas o la ley disponga de otro modo, no es necesario jurar las alegaciones. El propósito del juramento es el someter a la parte a la penalidad de perjurio si se probare que el contenido de sus manifestaciones o declaraciones bajo juramento son falsas. Pinero v. Martínez Santiago, 104 D.P.R. 587, 589-590 (1976).


(10) La imposición de los “costos incurridos en los procedimientos” impuesta por el Panel, cuando determine que la información es frívola, es otro de los disuasivos dispuestos en la Ley sobre el Fiscal Especial Independiente, 3 L.P.R.A. sec. 99k(6).


 La delegación de poder legislativo que concede discreción a otra de las ra-mas de gobierno es siempre relativa. Discreción conlleva el ejercicio razonable de una facultad. Pueblo v. Sánchez, 90 D.P.R. 197 (1964); Pueblo v. Marrero Ramos, Rivera López, 126 D.P.R. 90 (1990); Pueblo v. Ortega Santiago, 125 D.P.R. 203 (1990); Pueblo v. Ortiz Delgado, 126 D.P.R. 579 (1990).


(12) La Carta de Derechos de las Víctimas y Testigos de Delito, Ley Núm. 22 de 22 de abril de 1988 (25 L.P.R.A. see. 973), le requiere al Fiscal que consulte a la víctima antes de transigir una denuncia o acusación contra el autor del delito.


(13) Esta determinación también es revisable ante el Panel, quien determinará si procede el nombramiento de un Fiscal Especial Independiente para llevar a cabo la investigación y el procesamiento que sea necesario para disponer de la querella. 3 L.P.R.A. sec. 99o(6).


(14) Véase D. Nevares-Muñiz, Derecho Penal Puertorriqueño: Parte General, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1983, Sec. 4.3.1, pág. 78. Así lo acepta la representación legal de los recurridos en su escrito para mostrar causa. Cf. Art. 11 del Código Penal, 33 L.P.R.A. see. 3043.


(15) Tratándose de un planteamiento de falta de jurisdicción, hasta el propio foro de instancia lo puede levantar sua sponte. Cf. Pueblo v. Pérez Casillas, 117 D.P.R. 380 (1986).


(16) No erró el Hon. Juez Dávila al así resolverlo ni la Honorable Juez Ricard al confirmarlo en alzada.


(17) La Resolución del Honorable Juez Batista de 15 de julio de 1991 determinó que el F.E.I. tenía jurisdicción exclusiva sobre todos los cargos. Recurriendo al Memorial Explicativo del Anteproyecto Núm. 309 (predecesor de la Ley Núm. 2, supra) el Honorable Juez Batista determinó que el texto del Art. 22 de la Ley Núm. 2 (1988 Leyes de Puerto Rico 19) era contradictorio, si se lee literalmente, y que para cumplir su intención legislativa debía interpretarse que:
“Cuando el Secretario de Justicia esté —a través del personal que dirige— rea-lizando una investigación sobre alguna de las personas enumeradas en la Ley del Fiscal Especial Independiente, supra, en o antes del 25 de marzo de 1988, sobre hechos ocurridos antes de esa fecha, entonces, aunque el Secretario de Justicia ter-mine su investigación con posterioridad a dicha fecha, él estará totalmente autori-zado en ley, para encausar criminalmente ante los tribunales a los investigados. Si por el contrario, lo que sucede es que el Secretario de Justicia comienza una investi-gación después del 25 de marzo de 1988, aunque los hechos sean anteriores o poste-riores a dicha fecha, entonces esto será un caso para el exclusivo procesamiento criminal, por el Fiscal Especial Independiente.
“El factor determinante es si existía o no existía, una investigación en proceso, por el Departamento de Justicia en o antes del 25 de marzo de 1988.” (Enfasis suplido.) Caso Núm. CE-91-513, Anejo I, pág. 11.
Incidió al así resolver. Primero, el texto del Art. 22 de la Ley Núm. 2, supra, es claro y libre de ambigüedad. Segundo, si aplicamos la interpretación del Honorable Juez Batista eliminamos del texto de dicho Art. 22 aquella frase que reza “sobre hechos ocurridos”, frase que precisamente es el criterio rector al determinar la vi-*309gencia de dicha Ley Núm. 2. No podemos pensar que el legislador puso allí esa frase sin efecto alguno, porque al legislador no se le puede imputar actuaciones inútiles o sin sentido.
Tercero, el hecho de que en el Departamento de Justicia existiera una preocu-pación en cuanto a las investigaciones en proceso al momento de aprobarse la Ley Núm. 2, supra, no conlleva que toda investigación iniciada con posterioridad a la vigencia de la citada Ley Núm. 2 tuviera indefectiblemente que ser tramitada a través de las disposiciones de esa ley. El memorial explicativo aludido no tiene otro alcance que reflejar la preocupación oficial por las investigaciones en proceso. Pero ello no niega que el Departamento de Justicia pudiera asumir jurisdicción en casos donde los hechos por los cuales se somete querella ocurrieran con anterioridad a la fecha de vigencia de la Ley Núm. 2, supra, pero que se investiga y presenta la querella, como cuestión procesal, después de la fecha de vigencia de dicha ley.
Cuarto, resulta patentemente claro que el Art. 22 de la Ley Núm. 2, supra, enfatiza la aplicabilidad de dicha ley a querellas presentadas “sobre hechos ocurridos con posterioridad” a la fecha de su vigencia.


(18) Carece de méritos la hipótesis de los recurridos de que todos los cargos deben recibir igual trato porque formen parte de un mismo evento o transacción. Cada acto individual (cheque cobrado) configura un cargo independiente aunque se consideran parte de un esquema fraudulento. Cf Pueblo v. Burgos, 75 D.P.R. 551, 568 (1953).